Title: From James Madison to Frances Smith Prevost, 28 August 1805
From: Madison, James
To: Prevost, Frances Smith


          
            Sir.
            Department of State August 28th. 1805.
          
          I have received your letter of the 8th. July, expressing the wish of Judge Prevost to obtain the President’s permission to leave the Territory for the benefit of his health. Though such a request on the part of an Officer, placed under the controul of the President, would be readily acceeded to, as far [as] the public service might permit, so on the other hand as Judge Prevost holds an office in a separate branch of the Government, he must be at liberty to act according to the urgency of circumstances. With my best wishes for his recovery, I am &c.
          
            James Madison
          
        